DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a Preliminary Amendment on October 26th, 2020.  The Applicant amended the claims to eliminate multiple dependencies and to improve form.
The pending claims are 1 – 14.  The version of the claims with status identifiers with the amendments will be Examined.
Applicant additionally amended or re-filed the Specification, Abstract, and Drawings.  The Abstract on page 17 of the Specification (not the WIPO) version is considered for Examination.  The Drawings appear not changed and the version with WIPO headings is considered for Examination.  The Specification with WIPO headings (typed) is considered for Examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (European Patent Application 18169389.6 filed on April 26th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4th, 2021 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “a camera” in claim 1 and 11.
Such claim limitation(s) is/are: “a fisheye camera” in claim 2.
Such claim limitation(s) is/are: “camera is configured to …” in claim 3.
Such claim limitation(s) is/are: “processor configured to …” in claim 13.

The Examiner observes the terms “camera”, “fisheye camera”, and “processor” connote sufficient structure to one of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 

Claim Objections
Claims 1 – 14 are objected to because of the following informalities:
Regarding claim 1, the terms “intrinsic parameter”, “back projection”, “forward projection”, and “reprojection” are all defined as possibilities and in the exemplary in Page 3 of the Specification (see the use of “may be” language), thus raises potential Indefinite issues and Scope of Enablement (encompassing features / embodiments / definitions not disclosed in the Specification).
Regarding claims 11 – 14, see claim 1 for similar reasoning and thus are similarly Objected.
Regarding claims 2 – 10, the dependent claims do not cure the deficiencies of independent claim 1 from which they depend and thus are similarly Objected.

Regarding claim 1, the metes and bounds of the list for “determining an error in a …” limitation appear Indefinite as to how many elements are required since the re-projection requires the back projection and forward projection in looking at the exemplary definition given in the Specification (see Page 3).  For purposes of prosecution, the limitation is taken as an “or” condition in which only one of the three projections is required, but should the first two be cited then the third is rendered obvious to one of ordinary skill in the art.  Also, should the third be found (re-projection), then the other two techniques (back projections and forward projection) are rendered obvious to one of ordinary skill in the art.
Regarding claims 11 – 14, see claim 1 for similar reasoning and thus are similarly Objected.
Regarding claims 2 – 10, the dependent claims do not cure the deficiencies of independent claim 1 from which they depend and thus are similarly Objected.

Regarding claim 1, the claimed “camera system” is in the preamble and ordinarily not afforded patentable weight, thus it is unclear / Indefinite if the “vehicle” has patentable weight (intended use – not ordinarily given patentable weight) and the functional transition “configured to” appears to be intended 
Regarding claim 12, the preamble is intended use (see “for evaluating …”) and thus is not given patentable weight.
Regarding claim 12, the claim appears Indefinite as to if Functional Analysis is to be invoked (see the “for evaluating …” in combination with “the following steps” which could be considered an attempt at “step for” language to invoke Functional Analysis).

Regarding claim 10, the claim does not relate to the “error” or the “threshold” test conducted in claim 1 to show the claim is further limiting claim 1 which already tests for an error exceeding a threshold hold.  Claim 10 is unclear and not further limiting as to how the threshold is exceed (e.g. by a computed error).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 13 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the control unit" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.


	Regarding claim 13, the status of the claim is Indefinite as the claim is either software per se (the program) or an apparatus as the “processor” is not positively claimed thus raising Indefinite issues.  While the Specification is silent regarding “processor” embodiments and teachings, in the sole interest to expedite prosecution “processor” is afforded structural status as would be known to one of ordinary skill in the art.

Claim limitations:
“control module is configured to …” [Claims 1, 3 – 9];
“control unit […] is configured to …” [Claim 10]; and 
“computer element for a camera system” [Claim 13]
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Specification does not clearly define or provide definite corresponding structure for the “control module” (the Specification is silent regarding the embodiments to implement a “control module”) or “computer element” or make a physical connection into the structural “camera”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claim 2, the dependent claim does not cure the deficiency of independent claim 1 and thus is similarly Rejected.
	Regarding claim 11 and 14, the claims refers to claims 1 and 13 respectively, but do not cure the deficiencies of claims 1 and 13 and thus are similarly Rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 and 13 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1, the “control module” recited does not have any Specification support regarding structure or embodiments and thus encompasses at least transitory media which is non-statutory subject matter.
Regarding claim 11, see claim 1 for similar reasoning as claim 14 includes claim 1 and does not cure the deficiency of claim 1 thus is similarly Rejected.
Regarding claims 2 – 10, the dependent claims do not cure the deficiencies of independent claim 1 and thus are similarly Rejected.
software per se since the “processor” claimed is only conditionally recited, thus the claim is merely directed towards the software / program.  Additionally, the “computer program element” encompasses signal, carrier waves, or transitory media which are non-statutory subject matter.
Regarding claim 14, the claim does not cure the deficiencies of claim 13 which is incorporated and thus is at least similarly Rejected.  Further, claim 14 recites a “computer readable medium” which is not limited or specifically defined in the Specification thus encompasses signal, carrier waves, or transitory media which are non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman, et al. (US PG PUB 2017/0186164 A1 referred to as “Seeth” throughout), and further in view of Aratani, et al. (US PG PUB 2013/0135463 A1 referred to as “Aratani” throughout).
Note: The Examiner in the Rejection of the claims deletes the references characters associated with the elements claimed in the interest of brevity and to afford the claims to be read more clearly afforded their broadest reasonable interpretation.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani.  The combination teaches
a camera system for a vehicle [Seeth Paragraphs 14 – 15 (obvious variants of vehicles to use including terrestrial ones in which the vehicles include a camera)] configured to acquire image data of a surrounding of the vehicle [Seeth Figures 4 and 10 (exemplary images / FOV captured form the imaging system from a vehicle) as well as Paragraphs 14 – 15 (vehicle based imaging system and variants thereof), 62 (imaging from a vehicle), and 68 – 70 (volumes / FOVs of cameras and capturing images surrounding the vehicle the imager / camera is on)], comprising: 
a camera [Seeth Paragraphs 14 – 15 (camera system with a camera for imaging on a vehicle) and 62 (rendering obvious the number of cameras in the system – see Paragraph 73 as well)]; and
a control module [Seeth Paragraphs 14 – 15 (camera system with a computer processor to processing / updating camera position / parameters)], wherein the control module is configured to determine, whether a calibration of an intrinsic parameter of the camera system is required [Seeth Paragraphs 5 and 64 – 65 (intrinsic parameters to update and lumped into usage of addressing camera parameters with calibration considerations with error minimization to determine parameters in relationship with projections); Regarding the “whether” and “required” features of the claim (rendering obvious a threshold test based on errors) Aratani Figures 3, 4, 10, 11, 17, and 18 (see at least reference characters S3100, S10100, S18100) as well as Paragraphs 15 (lens distortion and camera parameters to update based on error – to combine with the intrinsic parameters as taught by Seeth and in view of Paragraphs 80 and 118 (parameters of the imaging device / camera), 59 – 61, 84 – 87 (determination based on error by determining an error in a back projection, a forward projection and/or a reprojection of the image data [Seeth Figures 1 – 2 (calibration based on error / projection error), 6 – 11 (see in particular Figures 6 and 11) as well as Paragraphs 64 – 65 and 73 (back projection and reprojection error (including RMS error)); Alternatively Aratani Figures 3, 10, and 18 as well as Paragraphs 80 – 84 and 113 – 119 (rendering obvious the reprojection error and RMS error statistic used to compare to a threshold value)] and by determining whether it the error exceeds a predefined threshold [While Seeth Figures 1 – 2 (see optimization step performed) as well as Paragraphs 64 – 65 and 73 render obvious use of errors for calibration, the threshold test is to be combined / modified as taught be Aratani Figures 3, 10, and 18 (see at least reference characters S3100, S10100, S18100) render obvious the claim limitation when the error exceeds a threshold value as well as Paragraphs 59 – 61 (conditions based on recommendations based on error thresholds for calibration of parameters to be performed), 80 – 58 and 115 – 120 (calibrating parameters of the image capture device / camera)].
The motivation to combine Aratani with Seeth is to combine features in the same / related field of invention of sensor / camera calibration while obtaining images for display to a user [Aratani Paragraphs 6 – 9 and 15 – 16] in order to improve sensor / camera accuracy for imaging and displaying of images [Aratani Paragraphs 16 – 19 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Seeth and Aratani which will be used throughout the Rejection.

Regarding claim 10, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.
wherein the control unit [See claim 1 “control module” for citations as an obvious variants / intended to claim in view of antecedent basis issues] is configured to trigger a calibration of the intrinsic parameter if the predefined threshold is exceeded [Aratani Figures 3, 10, and 18 (see at least reference characters S3100, S10100, S18100 where the error greater than a threshold triggers calibration of parameters / sensor / camera) render obvious the claim limitation when the error due to projection exceeds a threshold value as well as Paragraphs 59 – 61 (conditions based on recommendations based on error thresholds for calibration of parameters to be performed), 80 – 58 and 115 – 120 (calibrating parameters of the image capture device / camera)].
Please see claim 1 for the motivation to combine Seeth and Aratani.

Regarding claim 11, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani.  The combination teaches a vehicle [Seeth Paragraphs 14 – 15 (various vehicular embodiments with a camera system for imaging)] comprising the camera system according to claim 1 [See claim 1 for citations].
Please see claim 1 for the motivation to combine Seeth and Aratani.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Seeth and Aratani as applied to claim 1 above, and further in view of Barreto, et al. (US Patent #9,438,897 B2 referred to as “Barreto” throughout).
Regarding claim 2, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of fish-eye lenses for cameras to provide the structure suggested by Seeth.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use fish eye lenses to accomplish wide angle imaging as taught by Barreto.  The combination teaches
wherein the camera is a fisheye camera [Barreto Column 5 lines 42 – 52 (fish-eye lens used in a camera to incorporate into Seeth’s or Aratani’s cameras rendering obvious the feature of the pending claim)].
Please see claim 1 for the motivation to combine Seeth and Aratani.
The motivation to combine Barreto with Aratani and Seeth is to combine features in the same / related field of invention of correcting lens distortion / calibrations of cameras [Barreto Column 1 lines 17 – 53 and Column 2 lines 28 – 53] in order to provide a wider field of view using a particular lens type [Barreto Column 5 lines 42 – 52 where the Examiner observes at least KSR Rationales (B) or (F) are also applicable].

Claims 3 – 9 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seeth and Aratani as applied to claim 1 above, and further in view of Barreto [Same as cited against claim 2] and Xianghua YING et al., ("Fisheye Lenses Calibration Using Straight-Line Spherical Perspective th, 2021 IDS as NPL Item AE].
Regarding claim 13, see claim 12 which are the method steps implemented by the claimed program.  Further, Seeth Paragraphs 13 – 15 teaches the use of a computer, processor with software instructions, and storage media with program / instructions to execute by a computer / processor.
Regarding claim 14, see claim 13 which is the program stored upon the claimed storage media.  Further, Seeth Paragraphs 13 – 15 (in particular Paragraph 13) renders obvious the use of storage media to store programs.

Regarding claim 3, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the camera [See claim 1 for citations] is configured to acquire a raw image [Seeth Paragraphs 4 (raw images used as inputs for calibration / parameter determination) and 14 – 15 (camera and wherein the control module is configured to determine edge points [Barreto Figure 4 (subfigures included) as well as Column 8 line 44 – Column 9 line 21 (edge point determination in which an intermediate image is used)] in the raw image [Ying Figures 3 and 4 (subfigures included) as well as Section 1 (Page 62 Paragraph of Section 1 in which the “actual image” is used for projecting image curves to determine edge points (suggests working in actual / raw image for Barreto) and Section 4 (the 2 Paragraphs on page 65 where the image curve are used to detect / process edge points in the raw image as recognized by one of ordinary skill in the art)].
Please see claim 1 for the motivation to combine Seeth and Aratani.
The motivation to combine Barreto with Aratani and Seeth is to combine features in the same / related field of invention of real time correcting lens distortion / calibrations of cameras [Barreto Column 1 lines 17 – 53 and Column 2 lines 28 – 53] in order improve real time performance be requiring less image input and pipelined processing [Barreto Column 3 lines 38 – 58 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Ying with Barreto, Aratani, and Seeth is to combine features in the same / related field of invention of calibration / camera parameter determination for wide angle FOVs (or lenses) / fish eye lenses [Ying Section 1] in order to improve performance and accuracy of the calibration of the imagers used [Ying Section 1 Last Paragraph where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Seeth, Aratani, Barreto, and Ying which will be used throughout the Rejection.

Regarding claim 4, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the control module [See claim 1 for citations] is configured to project the raw image with the edge points to a camera ray [See claim 3 for citations and regarding “camera ray” see at least Seeth Paragraphs 64 – 65 and 73 (reprojection using rays with the camera center rendering obvious the use of “camera ray” to be regarded as an obvious variant in understanding Ying’s straight line projection techniques and space points taught)], wherein the camera ray comprises a unit sphere with radius 1 [Ying Figures 2 – 4 (subfigures included) as well as Section 2 (see at least step 2 on Page 63 where a unit sphere is projected – where one of ordinary skill understands by definition a unit sphere has a radius of 1)], wherein lines in reality are represented as part of a circle on the surface of the unit sphere [Ying Figures 3 – 4 (subfigures included) as well as Section 2 Steps 2 – 4 (Pages 63 – 64 where the great circle of the unit sphere is a circle on the unit sphere), Section 4 Page 65, and Sections 4.1 – 4.2 (great circle fitting)], wherein the control module is further configured to fit a circle through the edge points in the camera ray [Ying Figures 3 – 4 (subfigures included) as well as Section 4 (Page 65), 4.1 – 4.2 (fitting of the great circle through the line curve / edge points determined (see previous Ying and Seeth citations))].
Please see claim 3 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 5, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the control module [See claim 1 for citations] is configured to determine inlier points [Seeth Paragraph 71 (inlier points used for calibrating / determining camera parameters – similar teaching / algorithm to that of Barreto in Column 9 lines 1 – 21 such as the use of RANSAC to determine inlier points and reject outlier points)] of the fitted circle in the camera ray [Ying Figures 3 – 4 (subfigures included) as well as Section 2 (see at least steps 2 – 3) and Section 4 (Page 65) and Sections 4.1 – 4.2 (fitting the great circle onto the sphere / projecting onto the great circle)], wherein the inlier points are part of the determined edge points [Barreto Figures 4 – 5 as well as Column 4 lines 27 – 36 (unit circle projections used), Column 9 lines 1 – 21 (see Step 4 in particular where the “avoid … outliers” teachings serve as a nexus with the previous Seeth teachings of “inlier points” and the edge points are within the unit sphere / great circle or projected to be such)].
Please see claim 3 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 6, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the control module [See claim 1 for citations] is configured to fit a conic curve through the inlier points in the raw image [See claim 5 for citations of “inlier points” and claim 3 for citations of the “raw image” and further Barreto Figures 4 and 8 as well as Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image (similar processing for inlier points determined in Seeth – see claim 5))].
Please see claim 3 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 7, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer 
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Seeth’s image processing algorithm to include the use of thresholds to trigger calibration as taught / suggested by Aratani and use edge point detection and calibration of camera parameter techniques as taught by Barreto with the use of Barreto’s edge point detection in original images as taught by Ying.  The combination teaches
wherein the control module [See claim 1 for citations] is configured to use a conic fitting algorithm to fit the conic curve through the inlier points in the raw image [See claim 5 for citations of “inlier points” and claim 3 for citations of the “raw image” and further Barreto Figures 4 and 7 – 8 as well as Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image in which at least algorithms in Stehle and reference [23] (Fitzgibbon paper on using ellipses for the fitting) are suggested rendering obvious to one of ordinary skill in the art a known algorithm used to perform the conic curve fitting (e.g. circles or ellipses – additionally see at least Ying Section 4.3))].
Please see claim 3 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 8, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine errors (e.g. RMS error to combine with Aratanis’s use of error) / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.

wherein the control module [See claim 1 for citations] is configured to determine the error between the edge points and the fitted conic curve in the raw image [Barreto Figures 5 – 8 (subfigures included – see in particular Figure 7 showing RMS error metric used) as well as Column 2 line 54 – Column 3 line 21 (selection of error metric rendered an obvious design choice for comparing fits), Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image), and Column 12 lines 1 – 32 (RMS (root mean square) error metric for reprojection error selected to combine with the algorithm of Section D in determining the fit of the conic curve (projection) to the edge / boundary non-outlier points)].
Please see claim 3 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 9, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine errors (e.g. RMS error to combine with Aratanis’s use of error) / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.

wherein the control module [See claim 1 for citations] is configured to determine the error between the edge points and the fitted conic curve in the raw image by means of the root means square method [Barreto Figures 5 – 8 (subfigures included – see in particular Figure 7 showing RMS error metric used) as well as Column 2 line 54 – Column 3 line 21 (selection of error metric rendered an obvious design choice for comparing fits), Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image), and Column 12 lines 1 – 32 (RMS (root mean square) error metric for reprojection error selected to combine with the algorithm of Section D in determining the fit of the conic curve (projection) to the edge / boundary non-outlier points)].
Please see claim 3 for the motivation to combine Seeth, Aratani, Barreto, and Ying.

Regarding claim 12, Seeth teaches a vehicle imaging system that re-calibrates the camera parameters based on projections (e.g. re-projections / back projection / projection) and minimizes an error.  Seeth adjusts camera parameters to achieve a minimum error based on projections which does achieve an objective / meets a threshold (a minimum).  While achieving a minimum meets a threshold of error as would be readily recognized by one of ordinary skill in the art, Aratani teaches thresholds to trigger recalibration to modify Seeth’s teaching and image processing techniques in addition to those of Seeth addressing projection error handling.  Barreto teaches the use of image processing techniques including fittings including edge point use to determine error / calibration of the camera parameters.  Ying supplements Barreto’s teachings with additional image processing techniques and illustrates clearer usage of original images for edge point determination and fitting with spheres and circles (e.g. conic sections / part of conic fitting algorithms) to suggest modifications to at least Barreto to remedy contrasts / obvious variants of the teachings of Barreto.

acquiring, by a camera [Seeth Paragraphs 14 – 15 (camera system with a camera for imaging on a vehicle) and 62 (rendering obvious the number of cameras in the system – see Paragraph 73 as well)], a raw image [Seeth Paragraphs 4 (raw images used as inputs for calibration / parameter determination) and 14 – 15 (camera produces images – combine with Paragraph 4 for raw images input)];
determining edge points [Barreto Figure 4 (subfigures included) as well as Column 8 line 44 – Column 9 line 21 (edge point determination in which an intermediate image is used)] in the raw image [Ying Figures 3 and 4 (subfigures included) as well as Section 1 (Page 62 Paragraph of Section 1 in which the “actual image” is used for projecting image curves to determine edge points (suggests working in actual / raw image for Barreto) and Section 4 (the 2 Paragraphs on page 65 where the image curve are used to detect / process edge points in the raw image as recognized by one of ordinary skill in the art)];
projecting the edge points to a camera ray [Seeth Paragraphs 64 – 65 and 73 (reprojection with rays with the camera center rendering obvious the use of “camera ray” to be regarded as an obvious variant in understanding Ying’s straight line projection techniques and space points taught)], wherein the camera ray comprises a unit sphere with radius 1 [Ying Figures 3 – 4 (subfigures included) as well as Section 2 Steps 2 – 4 (Pages 63 – 64 where the great circle of the unit sphere is a circle on the unit sphere), Section 4 Page 65, and Sections 4.1 – 4.2 (great circle fitting) where one of ordinary skill recognizes Ying’s unit sphere as having a radius of 1 by definition], wherein lines in reality are projected as part of a circle on the surface of the unit sphere [Ying Figures 3 – 4 (subfigures included) as well as Section 2 Steps 2 – 4 (Pages 63 – 64 where the great circle of the unit sphere is a circle on the unit sphere in the projection),Section 4 (Page 65) and 4.1 – 4.2 (fitting of the great circle through the line curve / edge points determined (see previous Ying and Seeth citations))];
fitting a circle through the edge points in the camera ray [Ying Figures 3 – 4 (subfigures included) as well as Section 2 Steps 2 – 4 (Pages 63 – 64 where the great circle of the unit sphere is a circle on the 
determining inlier points [Seeth Paragraphs 71 (inlier points used for calibrating / determining camera parameters – similar teaching / algorithm to that of Barreto in Column 9 lines 1 – 21 such as the use of RANSAC to determine inlier points and reject outlier points)] of the fitted circle in the camera ray [Ying Figures 3 – 4 (subfigures included) as well as Section 2 (see at least steps 2 – 3) and Section 4 (Page 65) and Sections 4.1 – 4.2 (fitting the great circle onto the sphere / projecting onto the great circle)],
wherein the inlier points are part of the determined edge points [Barreto Figures 4 – 5 as well as Column 4 lines 27 – 36 (unit circle projections used), Column 9 lines 1 – 21 (see Step 4 in particular where the “avoid … outliers” teachings serve as a nexus with the previous Seeth teachings of “inlier points” and the edge points are within the unit sphere / great circle or projected to be such)];
projecting the inlier points to the raw image [Barreto Column 8 line 5 – Column 9 line 21 (see the “mapping back” in step 4 of the edge points which is an obvious variant of the projection taught by (and a nexus with) Seeth in at least Paragraphs 64 – 67 and 73 (projecting edge / contours in the original / raw image)];
fitting a conic curve through the inlier points in the raw image [See previous “determining inlier points” and the “wherein the inlier point” limitations for citations of “inlier points” and further Barreto Figures 4 and 8 as well as Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image (similar processing for inlier points determined in Seeth Paragraphs 64 – 67 and 73))];
determining the error between the edge points and the conic curve in the raw image [Barreto Figures 5 – 8 (subfigures included – see in particular Figure 7 showing RMS error metric used) as well as Column 2 line 54 – Column 3 line 21 (selection of error metric rendered an obvious design choice for comparing fits), Column 8 line 4 – Column 9 line 24 (Section D – using a conic curve to fit points that are not outliers determined for a raw image), and Column 12 lines 1 – 32 (RMS (root mean square) error metric for reprojection error selected to combine with the algorithm of Section D in determining the fit of the conic curve (projection) to the edge / boundary non-outlier points)];
comparing the determined error to a predefined threshold and if the threshold is exceeded, triggering a calibration of the intrinsic parameter of the camera [Aratani Figures 3, 10, and 18 (see at least reference characters S3100, S10100, S18100 where the error greater than a threshold triggers calibration of parameters / sensor / camera) render obvious the claim limitation when the error (combine with “error” determinations made above) due to projection exceeds a threshold value as well as Paragraphs 59 – 61 (conditions based on recommendations based on error thresholds for calibration of parameters to be performed), 80 – 58 and 115 – 120 (calibrating parameters of the image capture device / camera if the error is over a threshold value)].
Please see claim 3 for the motivation to combine Seeth, Aratani, Barreto, and Ying as the current claim recites features of claim 3 and claims that depended on claim 3 similar motivation exists.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bao, et al. (US PG PUB 2019/0096091 A1 referred to as “Bao” throughout) teaches in Figures 6, 7, 9, and 11 inlier point consideration in determining projection error with thresholds used to determine whether calibration needs to occur.  Kolavennu, et al. (US Patent #10,083,376 B2 referred to as “Kolavennu” throughout) teaches in Figure 1 the use of an imaging system with a vehicle for more structure / details in arrangements.
References considered in ODP Search include: Pentenrieder, et al. (US Patent #7,768,534 B2 referred to as “Pent” throughout) in which claims 1 and 17 were similar to the pending application; and Natroschvilli, et al. (US PG PUB 2012/0287232 A1 referred to as “Nat” throughout) in which RMS is minimized rather than the usage of threshold criteria and focuses on calibration of extrinsic parameters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487